Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 05/13/2021 has been entered. Claims 1-15 and 17-21 remain pending in the application. 
Response to Arguments
Applicant argues that the prior art does not disclose the claimed invention as currently amended. The examiner agrees. However, up on further consideration a new ground of rejection is made in view of Akiyama et al. (US 5, 271,227) hereinafter Aki. Further, a reinterpretation of the prior art of record also reads on applicant’s claimed invention as substantially shown below. The examiner has reached out for a telephonic interview on June 18/2021 to resolve outstanding matters and is awaiting a response. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the valve”,  “the valve element”, “ the input device” of claim 1 and “another hydraulic actuator” of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-8, 11-15 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiyama et al. (US 5, 271,227) hereinafter Aki
Regarding Claim 1 Aki teaches (Fig 3) A method for controlling a hydraulic actuator (5’) of a system by means of a valve (34’) having a valve element (spool), wherein the valve element (spool) is controlled by an input device (9’) (note: input device 9’ actuates valve 3’ which control fluid supply  to port 34a’ which in turn controls position of valve 34’), wherein a position of the valve element (spool) determines a pressure supplied to the hydraulic actuator (5’), and wherein a start position of the valve element (spool) is pre-adjusted as a function of at least one parameter (the parameter is pressure of actuator 5 as supplied from shuttle valve 10 to port 34b’) outside the hydraulic actuator (5’) before a command for moving the valve element is given by the input device (9’), wherein outside the hydraulic actuator (5’) means that the at least one parameter is neither detected inside the actuator nor directly controlled by the actuator (5’) (Fig 3).
Regarding Claim 2 Aki teaches the valve is a spool valve and the valve element is a spool, wherein the spool is shifted in the spool valve (Fig 4).
Regarding Claims 3 and 11 Aki teaches the valve element of valve (34’) is driven hydraulically (Fig 3).
Regarding Claims 4 and 12-13 Aki teaches the at least one parameter is a load dependent parameter (pressure as supplied from shuttle valve 10 is a load dependent parameter).
Regarding Claims 5 and 14-15 Aki teaches the at least one parameter is a pressure in another hydraulic actuator (5) of the system (Fig 3).
Regarding Claim 7 Aki teaches a resolution of the input device (9) is scaled to a distance between the start position and an end position of the valve element (ranging from left position to right position).
Regarding Claim 8 Aki teaches the at least one parameter (pressure of actuator 5 as relayed by shuttle valve10) is a parameter dependent on a geometry of the system (the pressure relayed is dependent on geometry of the shuttle valve, the hydraulic pathway and the actuators).
Regarding Claim 21 Aki teaches a method for controlling a hydraulic actuator (5’) (fig 3) of a system by means of a valve (34’) having a valve element (spool), wherein a position of the valve element (spool) determines a pressure supplied to the hydraulic actuator (5’), wherein a start position of the valve element is pre-adjusted as a function of at least one parameter (pressure of actuator 5 as supplied from shuttle valve 10) which is outside the hydraulic actuator (5’), and wherein the at least one parameter is a pressure in another hydraulic actuator (5) of the system as supplied from shuttle valve (10) (Fig 3).
Claims 1-4, 6, 10-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamada et al. (US 6,308,516 B1) hereinafter Kama.
Regarding Claim 1 Kama teaches (Fig 1) a method for controlling a hydraulic actuator (3) of a system by means of a valve (5) having a valve element (spool), wherein the valve element is controlled by an input device (7) wherein a position of the valve element (spool) determines a pressure supplied to the hydraulic actuator (4), wherein a start position of the valve (4)  element is pre-adjusted as a function of at least one parameter (initial manufacturing position) outside the hydraulic actuator (4) (Fig 1) before the command for moving the valve element is given by the input device (7) (valve 5 is pre adjusted to be center flow block position during manufacturing as shown in Fig 1 before any signal is supplied from lever 7) (see Fig 1); wherein outside the hydraulic actuator (3) means that the at least one parameter 
Regarding Claim 2 Kama teaches (Fig 1) the valve (5) is a spool valve and the valve element is a spool, wherein the spool is shifted in the spool valve (Fig 1).
Regarding Claims 3 and 11 Kama teaches (Fig 1) the valve (5) element is driven hydraulically (Fig 1).
Regarding Claim 10 Kama teaches (Fig 1) the system comprises a crane (Col.1, lns. 1-5) and the actuator (4) is capable of being a slewing motor of the crane.
Claims 1-3, 6, 9, 11 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cobo et al. (US 6,305, 162 B1) hereinafter Cobo.
Regarding Claim 1 Cobo teaches (Fig 1) a method for controlling a hydraulic actuator (44) of a system by means of a valve (122) having a valve element (spool), wherein the valve element is controlled by an input device (20,22); wherein a position of the valve element (spool) determines a pressure supplied to the hydraulic actuator (44), wherein a start position of the valve element (middle center position)  is pre-adjusted during manufacturing as a function of at least one parameter (lever position) outside the hydraulic actuator (4) (Fig 1a) before the command for moving the valve element is given by the input device (20,22) (valve 122 is pre adjusted to be center flow block position (middle position) as its start position in relation to a non-actuated input device as shown in Fig 1 before any signal is supplied by the input device) (see Fig 1). (note: in other words: the start position of the valve element is adjusted during manufacturing in relation to (as a function of) the input device to be a center flow block position while the input device is in a non-actuated state. This position of the valve 122 (center position) is achieved before a signal command for moving the valve element is given by the input device). Wherein outside the hydraulic actuator (44) means that the at least one parameter is neither detected inside the actuator (44) nor directly controlled by the actuator (44) (Fig 1) 
Regarding Claim 2 Cobo teaches (Fig 1) the valve (122) is a spool valve and the valve element is a spool, wherein the spool is shifted in the spool valve (Fig 1).
Regarding Claims 3 and 11 Cobo teaches (Fig 1) the valve element is driven elecetrically (Fig 1).
Regarding Claim 9 Cobo teaches (Fig 1) a position of at least one other actuator (44) in the system is measured (col.3, ln. 34-35).
Regarding Claims 6 and 17-20 Cobo teaches (Fig 1) the start position (start position of the valve) is obtained by at least a look-up table (Graph of Fig 4), wherein the look-up table (graph of Fig 4) shows a relation between the parameter (joystick position) and the start position (valve position as indicated via valve command as seen in Fig 4) (note also that the claim doesn’t tie the lookup table to the method).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ABIY TEKA/               Primary Examiner, Art Unit 3745